In denying the petition for rehearing the court wishes to say that all points made in the briefs but not discussed in the opinion were carefully considered. We find no merit in the contention that no bearing for all owners of property in the district is provided for in the act of 1907. Section 5 of the act (Stats. 1907, p. 809) does provide for a hearing after due notice by publication to all parties concerned. While the right of protest in writing is limited to owners of record as defined in the section this limitation does not prevent all interested persons (including those not owners of record) from appearing before the board of supervisors and voicing their objections. The legislature may limit the right to protest by granting it only to owners of record. (Hellman v. Shoulters, 114 Cal. 145, [44 P. 915, 45 P. 1057); German Sav. etc. Soc. v. Ramish,138 Cal. 126, [69 P. 89, 70 P. 1067].)
Sloss, J., Lawlor, J., and Angellotti, C. J., concurred. *Page 108